Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	This is in response to communication filed on 11/23/20 in claims 1-20 are pending.

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,225,314. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same Methods and systems are provided for improving system responsiveness while increasing efficiency and scalability of network communication by combining reliable and unreliable network transports
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of U.S. Patent No. 10,142,392. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same methods and systems are provided for improving system responsiveness while increasing efficiency and scalability of network communication by combining reliable and unreliable network transports.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


5.	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7035907 in view of U.S. Publication No. 2003/0233594 to Earl.

a. 	As per claim 1, Decasper et al a method comprising: sending, by a first device to a second device, a request to determine availability of data associated with the first device (See col. 8, lines 60-64, client or client appliance directly query the master controller for new content objects that match their local profiles), wherein the second device is located remotely to the first device (See figure 2); receiving, from the second device, an indication that available data is available for the first device (See col. 8, lines 60-67, receive from the master controller a list of new objects that are available); sending, via a reliable protocol, a request for the available data (See col. 8, lines 35-40, Clients then send a message to the content server 402 from which the content is to be downloaded.  Content servers  then respond to these download requests  by returning the content data  to clients); and receiving, by the first device and via the reliable protocol, the available data (See col. 9, lines 1-5, client or client appliances can then select a suitable location to directly download content from).  However, Decasper et al fails to teach sending via a connectionless protocol, receiving via the connectionless protocol.  Furthermore, Decasper fails to explicitly teach sending via a reliable protocol a request for the available and receiving via the reliable protocol the available data.
	Earl teaches wherein networking protocols such as User Datagram Protocol (UDP) for updates and Transmission Control Protocol (TCP) for downloads (See paragraph [0052]).


b. 	As per claim 10, Decasper et al teaches a first device comprising: one or more processors (See col. 1, lines 22-35); and memory storing instructions that, when executed by the one or more processors (See col. 1, lines 22-35), cause the first device to: send, to a second device, a request to determine availability of data associated with the first device (See col. 8, lines 60-64, client or client appliance directly query the master controller for new content objects that match their local profiles), wherein the second device is located remotely to the first device (See figure 2); receive, from the second device, an indication that available data is available for the first device (See col. 8, lines 60-67, receive from the master controller a list of new objects that are available); send a request for the available data (See col. 8, lines 35-40, Clients then send a message to the content server 402 from which the content is to be downloaded.  Content servers  then respond to these download requests  by returning the content data  to clients); and receive via the reliable protocol, the available data (See col. 9, lines 1-5, client or client appliances can then select a suitable location to directly download content from).  However, Decasper et al fails to teach teaches send via a connectionless protocol, receive via the connectionless protocol, send via a reliable protocol, receive via the reliable protocol. 
	Earl teaches wherein networking protocols such as User Datagram Protocol (UDP) for updates and Transmission Control Protocol (TCP) for downloads (See paragraph [0052]).


c.	As per claim 16, Decasper et al teaches  a non-transitory computer-readable medium storing instructions that, when executed, cause: sending, by a first device to a second device, a request to determine availability of data associated with the first device (See col. 8, lines 60-64, client or client appliance directly query the master controller for new content objects that match their local profiles), wherein the second device is located remotely to the first device (See figure 2); receiving, from the second device, an indication that available data is available for the first by the first device and; sending, via a reliable protocol, a request for the available data device (See col. 8, lines 35-40, Clients then send a message to the content server 402 from which the content is to be downloaded.  Content servers then respond to these download requests  by returning the content data  to clients); and receiving, via the reliable protocol, the available data (See col. 9, lines 1-5, client or client appliances can then select a suitable location to directly download content from).  However Decasper et al fails to teach sending via a connectionless protocol, receiving via a connectionless protocol, send via reliable protocol, receive via reliable protocol.
	Earl teaches wherein networking protocols such as User Datagram Protocol (UDP) for updates and Transmission Control Protocol (TCP) for downloads (See paragraph [0052]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Earl in the claimed invention of Decasper since UDP packets are unreliable/non 

d. 	As per claim 2, Decasper et al in view of Earl teaches the claimed invention as described above.  Furthermore, Decasper et al teaches wherein the sending the request for the available data comprises sending the request for the available data to a third device located remotely to the first device (See col. 8, lines 35-40 and figure 4, content server) .  

e. 	As per claim 3, Decasper et al in view of Earl teaches the calmed invention as described above.  Furthermore, Decasper et al teaches wherein the sending the request for the available data comprises sending the request for the available data to the second device (See col. 9, lines 30-32, clients download content objects from the locations specified in messages or from the master controller).

f.	As per claims 4 and 11, Descaper et al in view of Earl teaches the claimed invention as described above.  However, Decasper et al fails to teach wherein the connectionless protocol comprises User Datagram Protocol (UDP).  

	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Earl in the claimed invention of Decasper since UDP packets are unreliable/non sequential and are used for status update.
	
g. 	As per claims 5, 12 and 18, Descaper et al in view of Earl teaches the claimed invention as described above.  However, Decasper et al fails to teach wherein the connectionless protocol comprises an unreliable protocol.  
	Earl teaches wherein the connectionless protocol comprises an unreliable protocol (See paragraph [0052]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Earl in the claimed invention of Decasper since UDP packets are unreliable/non sequential and are used for status update.

h.	As per claims 6 and 13, Descaper et al in view of Earl teaches the claimed invention as described above.  However, Decasper et al fails to teach wherein the reliable protocol comprises Transmission Control Protocol (TCP).  
	Earl teaches wherein the reliable protocol comprises Transmission Control Protocol (TCP) (See paragraph [0052]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Earl in the claimed invention of Descaper et al since TCP packets are sequential/reliable and used to carry contents of file/data for reliability.

i. 	As per claims 7, 14 and 19, Descaper et al in view of Earl teaches the claimed invention as described above.  However, Decasper et al fails to teach wherein the reliable protocol comprises at least one of an acknowledgement-based protocol or a connection-based protocol.  
	Earl teaches wherein the reliable protocol comprises at least one of an acknowledgement-based protocol or a connection-based protocol (See paragraph [0052]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Earl in the claimed invention of Descaper et al since TCP packets are sequential/reliable and used to carry contents of file/data for reliability

j. 	As per claims 8, Descaper et al view of Earl teaches the claimed invention as described above.  Furthermore, Descaper et al teaches wherein the receiving the available data comprises receiving the available data from a third device located remotely to the first device (See figure 4, content servers).

k.	As per claims 9 and 20, Decasper et al in view of Earl teaches the claimed invention as described above.  Furthermore, Decasper et al teaches wherein the sending the request for the available data comprises sending the request for the available data via the reliable protocol and using at least one of Extensible Markup Language (XML), HyperText Transfer Protocol (HTTP), or Simple Object Access Protocol (SOAP) (See col. 12, lines 58-60).  

l. 	As per claim 15, Descaper et al in view of Earl teaches the claimed invention as described above.  Furthermore, Descaper et al teaches wherein the instructions that, when executed, cause the first device to send the request for the available data comprise instructions that cause the first device to send the request for the available data to a third device located remotely to the first device (See col. 8, lines 35-40, Clients then send a message to the content server 402 from which the content is to be downloaded.  Content servers then respond to these download requests by returning the content data to clients).

m.	As per claim 17, Descaper et al in view of Earl teaches the claimed invention as described above.  However, Decasper et al fails to teach wherein the connectionless protocol comprises User Datagram Protocol (UDP); and wherein the reliable protocol comprises Transmission Control Protocol (TCP).  
	Earl teaches wherein the connectionless protocol comprises User Datagram Protocol (UDP); and wherein the reliable protocol comprises Transmission Control Protocol (TCP) (See paragraph [0052]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Earl in the claimed invention of Decasper since UDP packets are unreliable/non sequential and are used for status update while TCP packets are sequential/reliable and used to carry contents of file/data for reliability.


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DJENANE M BAYARD/Primary Examiner, Art Unit 2444